internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-158327-01 date date legend p c d1 d2 state1 state2 dear this letter responds to a letter dated date submitted by your authorized representative on behalf of p requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as an association_taxable_as_a_corporation for federal tax purposes under sec_301_7701-3 effective d1 facts the information submitted provides that p is a limited_liability partnership formed on d1 in state1 before forming p on d1 c a corporation with headquarters in state2 conducted business in state1 through a local office and also conducted business in state2 following the formation of p it was the intent of the parties that p elect under sec_301_7701-3 to be treated as a association_taxable_as_a_corporation for federal tax purposes furthermore it was intended that p and c be members of a consolidated_group with c being the common parent of the group taxpayer represents that p and c were aware that an election to be treated as a corporation needed to be made and believed that the election would be filed with the corporate return however due to inadvertence the election was not filed the accountant that p and c engaged to prepare its corporate return discovered the failure_to_file the election and recommended requesting relief to file an election p and c immediately filed this request for relief to file a late election law sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes under sec_301 c an entity with more than one owner can be classified as an association_taxable_as_a_corporation or as a partnership for federal tax purposes sec_301_7701-3 states that unless it elects otherwise an eligible_entity with more than one owner will be classified a partnership for federal tax purposes sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin sec_301_9100-1 and provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center to elect to be treated as an association_taxable_as_a_corporation effective d1 the election should be made by following the procedures set forth in form_8832 and a copy of this letter should be attached to the election a copy is enclosed for that purpose except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
